Citation Nr: 1539446	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-33 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a pulmonary (lung) disability.  

2.  Entitlement to service connection for a thyroid disorder, to include as secondary to in-service herbicide exposure.  

3.  Entitlement to service connection for an eye disability to include burning and blurred vision, claimed as secondary to sinus/nasal polyp surgery.  

4.  Entitlement to service connection for headaches and facial pain, claimed as secondary to sinus/nasal polyp surgery


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In a statement received at the RO in April 2014, the Veteran continues to assert that he has heart disease and/or a disability manifested by tricuspid regurgitation.  These issues of entitlement to service connection for a disability manifested by tricuspid regurgitation, and whether new and material evidence has been received to reopen a previously denied claim of service connection for heart disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The reopened claim of service connection for a lung disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  In unappealed rating decisions dated October 1992 and May 1994, the RO denied service connection for a lung disorder based on a finding that no lung disorder was shown during service, within the first post-service year, and was not due to in-service herbicide exposure.  

2.  In rating decisions dated July 1994, August 1994, and April 1995, the RO reconsidered the Veteran's claim of service connection for a lung disorder, claimed as secondary to in-service herbicide exposure based on the submission of new and material evidence added to the record within the one-year period following each of these decisions.  The RO continued to deny the claims of service connection for a lung disorder, and the Veteran did not appeal those determinations.  

3.  In unappealed rating decisions dated December 1996, March 2002, and September 2007, the RO found that new and material evidence had not been received to reopen the previously denied claims of service connection for a lung disorder, to include asthma; in an unappealed June 2006 rating decision, the RO reopened, but denied, the claim of service connection for asthma.  

4.  In an unappealed March 2008 rating decision, the RO denied service connection for chronic obstructive pulmonary disease (COPD).  

5.  The evidence associated with the claims file since the March 2008 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a pulmonary disorder, to include asthma and COPD, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of a pulmonary disorder, to include asthma and COPD.  

6.  The Veteran's thyroid enlargement/nodules were first shown many years following discharge from service and are unrelated to any disease or injury in service, including in-service herbicide exposure.

7.  The Veteran's blurred vision and burning eyes were first shown many years following discharge from service and are unrelated to any disease or injury in service, including in-service herbicide exposure.  

8.  The Veteran's headaches with facial pain were first shown many years following discharge from service and are unrelated to any disease or injury in service, including in-service herbicide exposure.  


CONCLUSIONS OF LAW

1.  The October 1992, May 1994, July 1994, August 1994, April 1995, December 1996, March 2002, June 2006, and September 2007 rating decisions insofar as they denied service connection for a pulmonary (lung) disorder to include asthma and COPD, are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for pulmonary (lung) disorder, to include asthma and COPD, claimed as secondary to in-service herbicide exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  A thyroid disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § § 3.303, 3.307, 3.309 (2015).

4.  Blurred vision with burning eyes was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § § 3.303, 3.307, 3.309 (2015).

5.  Headaches and facial pain were not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § § 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As to the claim of whether the Veteran has submitted new and material evidence to reopen his previously denied claim of service connection for a lung disorder, that claim is reopened pursuant to this decision; thus, no discussion of VAs duties to notify and assist with respect to that claim is necessary.  

Regarding the service connection claims, by correspondence dated in June 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent medical records have been secured.  

The Veteran was not afforded VA examinations with regard to the service connection claims.  VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  In this case, the Veteran asserts that his thyroid enlargement/nodule, burning eyes with blurry vision, and headaches are all related to his presumed in-service herbicide exposure and/or his nasal polyps (for which service connection was denied).  While the Veteran is presumed to have been exposure to Agent Orange in service because he served in the Republic of Vietnam during the Vietnam era, the disabilities for which he seeks service connection have not been associated with exposure to Agent Orange.  See 38 C.F.R. §§ 3.307, 3.309(e) (2015).  The only evidence of record showing even a possibility of such a relationship between in-service herbicide exposure and thyroid enlargement/nodule, burning eyes with blurred vision, and headaches with facial pain is the Veteran's own assertions which are not competent because a relationship between the claimed conditions and exposure to Agent Orange is not the type of determination that can be made by the lay person.  The Veteran has not alleged that he has a medical background.  Thus, the low threshold which requires evidence that the claimed disability or symptoms "may be" associated with in-service herbicide exposure or other incident of service, in order to trigger VA's duty to afford the Veteran a compensation & pension examination has not been met.  

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.

II.  New and Material Evidence

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Veteran's original claim of service connection for a lung disorder was denied in a rating decision of October 1992.  The denial was based, in part, on a finding that no lung disorder was shown in service or within the first post-service year; and, the Veteran's lung disorder was not presumed to have been incurred in service as a result of in-service herbicide exposure.  The Veteran did not appeal that determination and it became final.  

In unappealed rating decisions dated October 1992 and May 1994 the RO denied service connection for a lung disorder based on a finding that no lung disorder was shown during service, within the first post-service year, and was not due to in-service herbicide exposure.  

In rating decisions dated July 1994, August 1994, and April 1995, the RO reconsidered the Veteran's claim of service connection for a lung disorder, claimed as secondary to in-service herb exposure based on new and material evidence added to the record within the one-year period following each of these decisions.  The RO continued to deny the claim of service connection for a lung disorder, and the Veteran did not appeal those determinations.  

In unappealed rating decisions dated December 1996, March 2002, and September 2007, the RO found that new and material evidence had not been received to reopen the previously denied claims of service connection for a lung disorder, to include asthma; in an unappealed June 2006 rating decision, the RO reopened, but denied, the claim of service connection for asthma.  

In an unappealed March 2008 rating decision, the RO denied service connection for chronic obstructive pulmonary disease (COPD).  As the Veteran did not appeal any of the above determinations, they became final.  

The current appeal arises from a September 2012 rating decision which confirmed and continued the previous denial of service connection for a lung disorder because new and material evidence had not been received to reopen the previously denied claim.  The Veteran timely appealed that determination.  

The evidence of record at the time of the March 2008 rating decision included service treatment records (STRs), VA treatment records from 1984 through March 2008, including pulmonary function test results; records obtained from the Social Security Administration (SSA), an August 1992 statement from Dr. M.S.W indicating that there may be an association between the Veteran's lung condition and exposure to Agent Orange during service; and, an October 1999 statement from Dr. T.B. who opined that the Veteran's in-service herbicide exposure may, as likely as not, have contributed to his asthma.  

Since the March 2008 rating decision, additional evidence has been associated with the claims file, including VA treatment records dated from 2008 to 2013 showing that the Veteran's lung disorder has become quite severe.  A February 2011 VA treatment record notes an impression of severe persistent asthma with very poor control with daily symptoms and frequent exacerbations on a high dose of Advair.  These new records also show that the Veteran is still being treated by Dr. T.B., the pulmonologist who provided the previous opinion in October 1999.  See January 2011 pulmonary outpatient treatment record.  

In addition, a VA examination to assess the Veteran's PTSD in February 2010 noted the Veteran's COPD on the Axis III diagnosis, creating the possibility that the Veteran's service-connected PTSD may be aggravating the lung condition.  

Presuming the credibility of this evidence, it is new and material because it suggests that the Veteran has both asthma and COPD, and that they are becoming more severe.  Moreover, it appears that the Veteran's PTSD may be aggravating the lung disorder.  Thus, there is a possibility that service connection may be warranted on the basis of aggravation; and, it raises the possibility that the Veteran may have a pulmonary disorder to include COPD and asthma that may be associated with his in-service herbicide exposure.  As the new evidence addresses the reason for the prior denial, it is material and the claim may be reopened.  

The reopened claim is addressed in the REMAND which follows.

III.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303.

Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit has held that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  Non-malignant thyroid nodules, blurring and burning of the eyes; and headaches/facial pain are not included in that list of diseases.  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as malignant tumors, for example, to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.  

Similarly, if the Veteran served in Vietnam during the Vietnam era, exposure to herbicides is presumed and certain diseases listed at 38 C.F.R. § 3.309(e) are presumed to be due to that herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§  3.307, 3.309. 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran served in Vietnam during the Vietnam era, and therefore his exposure to Agent Orange is presumed.  38 C.F.R. § 3.307 (a)(6)(iii).  As noted above, for herbicide-exposed Veterans, the law states that there are certain diseases that are presumed to be due to in-service herbicide exposure.  Neither the Veteran's thyroid nodule, blurring and burning of the eyes, nor headaches/facial pain is a listed disease.  See 38 C.F.R. § 3.309(e).  Therefore, presumptive service connection is not warranted.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

A review of the STRs is negative for complaints or findings relative to the Veteran's thyroid and headaches/facial pain.  While the STRs show a basic refractive error/myopia, this is considered a congenital or developmental defect, and the provisions of 38 C.F.R. § 3.303(c) exclude congenital defects from consideration for service connection:  "congenital or developmental defects, . . . are not diseases or injuries within the meaning of applicable legislation."  

Regarding the Veteran's thyroid enlargement/nodule, a VA outpatient treatment record from June 2011 shows that the Veteran was found to have a multinodular thyroid gland.  The examiner referred to an April 2011 ultrasound of the thyroid that multiple slightly hypoechoic heterogenous nodules in both lobes of the thyroid consistent with multinodular goiter.  There was no abnormal vascularity or microcalcification seen, and the nodules had a benign appearance.  There was no infiltration, no lobulation and no abnormal calcification.  To the examiner, the Veteran appeared euthyroid.  It was noted that the Veteran had compressive symptoms that may be multifactorial with ongoing issues with nasal polyps and drainage.  

Regarding the Veteran's vision, VA outpatient treatment records from July 2011 show a diagnosis of glaucoma suspect, dry eye syndrome (DES)/blepharitis in both eyes with reports of tearing and ocular discomfort.  A March 2013 VA outpatient treatment record noted symptomatic posterior vitreous detachment (PVD) in the left eye with mild vitreous hemorrhage six months earlier, but doing well.  The Veteran also had diagnoses of glaucoma suspect, a history of eye discomfort with sinus disease, status post nasal surgery, and immature cataracts without symptoms.  The same diagnoses were repeated following a July 2013 ophthalmology vision.  

Regarding the claim for headaches and facial pain, the record shows that the Veteran has had multiple sinus/polyp surgeries, due to chronic sinus infections which cause symptoms such as facial pain and headaches.  The record does not otherwise show treatment for a headache disability or a disability manifested by facial pain that is not associated with the Veteran's sinus infections/polyps.  

Thus, there is evidence of current disability.  However, the above disabilities were not noted in service or within the first post-service year; and, there is no medical evidence suggesting any relationship to service, including exposure to Agent Orange.  The only evidence in support of the Veteran's claims of service connection for enlarged thyroid/nodules, blurred and burning eyes; and, headaches/facial pain, is the Veteran's own lay assertions that they are service-connected.  

First, the Veteran asserts that these disabilities are secondary to either in-service herbicide exposure or his nasal polyps/chronic sinusitis.  However, service connection for nasal polyps and chronic sinusitis has been denied.  Thus, regardless of whether the Veteran's claimed disabilities are secondary to, or aggravated by, his nasal polyps and/or chronic sinusitis, service connection for enlarged thyroid/nodules, blurred vision and burning eyes, or headaches/facial pain would not be warranted on a secondary basis because service connection for nasal polyps and chronic sinusitis has not been established.  

Likewise, while the Veteran sincerely believes that his thyroid condition, eye condition(s) and headache/facial pain are related (directly or indirectly) to in-service herbicide exposure, the Board finds that the Veteran's opinion in this regard is not competent.  Certainly the Veteran is competent to report observable symptoms such as headaches and facial pain, for example; however, there is no indication in the record that he possesses the required medical expertise to provide a competent nexus opinion on a relationship between these claimed conditions/symptoms and exposure to Agent Orange, particularly where, as here, the claimed conditions are not on the list of disabilities that are presumed due to Agent Orange exposure at 38 C.F.R. § 3.309(e).  

This is not to say that lay evidence is never competent to establish medical etiology or nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case; however, the Veteran has provided no specific reports relating a thyroid condition, blurred and burning eyes, or headaches/facial pain to service, other than contend that his claimed disabilities are due to Agent Orange exposure.  While he had service in Vietnam, as noted earlier, the Veteran's claimed conditions are not diseases that have been recognized as presumptively related to such exposure.  There is no other medical or expert evidence linking a thyroid condition, blurred and burning eyes or headaches/facial pain to service.  As a lay person, the Veteran lacks the expertise to identify the causes of these conditions.

In summary, the evidence shows a current disability of thyroid enlargement/nodules, burning eyes with blurred vision (dry eye syndrome/blepharitis, early cataracts); but the preponderance of the evidence is against finding that these disabilities are related to his military service.  Reasonable doubt does not arise and the claims must be denied. 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

The petition to reopen the claim of entitlement to service connection for a lung disorder, to include COPD and asthma, is granted.

Service connection for a thyroid disorder, including enlarged thyroid nodules, is denied.  

Service connection for a disability manifested by burning eyes with blurred vision, is denied.  

Service connection for headaches with facial pain is denied.  


REMAND

The Veteran has sought service connection for a lung disorder since 1992.  The Veteran has always maintained that his lung condition was diagnosed after service, but he asserts that it is due to in-service herbicide exposure.  
As noted above, exposure to herbicides in service is presumed because the Veteran served in the Republic of Vietnam during the Vietnam Era.  The Veteran's diagnosed lung disorder(s) of COPD and asthma are not on the list of diseases at 38 C.F.R. § 3.309(e) that have been found to be presumed due to in-service herbicide exposure.  That notwithstanding, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Board notes that the Veteran has never been afforded a Compensation Service examination to determine the possible etiology of his lung condition; however, it appears that such examination was supposed to be scheduled in conjunction with his initial claim of service connection in 1992, and it never was.  

A July 1992 VA C&P examination worksheet shows that a VA PTSD examination, as well as a VA examination for scars and a VA pulmonary examination were ordered; however, no pulmonary examination was subsequently scheduled.  Moreover, the RO sent the Veteran's correspondence in July 1992, just a few days after the examination worksheet was filled out, which notified the Veteran that arrangements were being made to have the Veteran examined.  

The Veteran was afforded a PTSD examination in August 1992, and he was given a VA Social Survey, but there is no indication that he was afforded a pulmonary examination in conjunction with his claim for service connection for a lung disorder.  The Veteran was provided with a chest x-ray in August 1992 and a pulmonary function test (PFT) was performed in July 1992; however, there is no indication that the Veteran was afforded a compensation evaluation despite the fact that one was ordered for him.  A July 1992 Request Status indicates that a "limited medicine" examination was completed on August 18, 1992.  Again, no such examination report has been located.  

The Veteran's treating pulmonologist, Dr. T.B. opined in October 1999 that it seemed possible that the Veteran's asthma was worsened by exposures to various chemical agents while in Vietnam.  Also, the Veteran reports that several physicians who have cared for him felt that his chemical exposure may as likely as not have contributed to his asthma.  Dr. T.B. also noted that extensive evaluations have failed to show any etiology of the Veteran's asthma such as allergies.  

Because the Veteran was supposed to have a VA examination in conjunction with his 1992 claim of service connection for a lung disorder; and, given the pulmonologist's October 1999 opinion of a possibility of a relationship between in-service herbicide exposure and his lung condition(s), a VA examination to determine the likely etiology of all lung disorders is warranted.  Also of note is a November 1999 PFT which shows a diagnosis of severe obstructive abnormality and moderate restrictive abnormality.  The VA examiner should explain the significance, of any, of these two findings.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an adequate duty-to-assist letter that notifies the Veteran of the evidence necessary to substantiate a claim of service connection on a direct basis, a secondary basis, and a presumptive basis for his lung disorder pursuant 38 C.F.R. § § 3.159; 3.303, 3.304, 3.307, 3.309 (2015).  

2.  Obtain and associate with the electronic record, all VA medical records pertaining to the Veteran not currently of record, including, but not limited to VA treatment records dated since February 2014; and, with appropriate authorization from the Veteran, any pertinent private treatment records identified by him.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Schedule the Veteran for a VA examination by a physician with appropriate expertise to determine the nature and likely etiology of all current lung disorders, including, but not limited to COPD, asthma and any other restrictive and/or obstructive pulmonary disorders disabilities.  The electronic record must be reviewed by the examiner.  All necessary tests should be conducted.

The examiner should record a complete history of all the Veteran's pulmonary symptoms/disorders.  Based on a review of the entire file, the examiner is asked to opine as to the following: 

a.  whether it is at least as likely as not that any of the Veteran's current lung disorders had their onset during service, including whether they are, as likely as not, secondary to presumed in-service herbicide exposure.

b. whether it is at least as likely as not that any of the Veteran's service-connected PTSD has aggravated (permanently worsened) his lung disorder(s) beyond the normal progression, and if so, to what degree.  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently lung disorders, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorders at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

In this regard, the examiner's attention is once again directed to the Veteran's assertions that he never smokes, and that he has no family history of asthma or other pulmonary disorder; and, the October 1999 opinion by Dr. T.B. regarding a possible link between in-service herbicide exposure and the Veteran's asthma.  

4.  Ensure that the information provided by the examiner(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the claim of service connection for a pulmonary (lung) disorder, including but not limited to asthma and COPD, claimed as secondary to in-service herbicide exposure.  If the benefit sought on appeal remains denied, provide the appellant with an supplemental statement of the case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


